Citation Nr: 1600514	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-11 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as a result of herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for chronic lymphocytic leukemia, claimed as a result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from the April 2008 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Thereafter, in October 2015, the Veteran testified at a video conference hearing before the undersigned Veteran Law Judge in Portland, Oregon.  A transcript of this hearing was prepared and associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, ischemic heart disease, and chronic lymphocytic leukemia, claimed as due to herbicide exposure.  At the outset, the Board observes that the Veteran has a current diagnosis for diabetes mellitus, ischemic heart disease, and lymphocytic leukemia.  See October 2011 VA examination; March 2011 VA Treatment Record, April 2007 St. Luke's Idaho Cardiology Associates Treatment Record.  

At the October 2015 Board hearing, the Veteran testified that he was exposed to herbicide either on the U.S. Air Base in Thailand or Vietnam.  The Veteran testified that he completed over 50 missions to Cam Ranh Bay and Da Nang, Vietnam during active service to assess and repair damaged aircrafts.  Indeed, the Veteran's DD Form 214 reflects that he received the National Defense Service Medal, Republic of Vietnam Campaign Medical, and Vietnam Service Medal and he had a military occupational specialty (MOS) as an aircraft and engine mechanic.  

To date, VA has been unable to verify the Veteran's claims that he went on flight missions to Vietnam.  On remand, appropriate steps, including contacting the United States Army Joint Services and Records Research Center (JSRRC), should be taken to attempt to verify the Veteran's reported service in Vietnam.  In particular, steps must be undertaken to determine what the likelihood is that someone with the Veteran's military occupational specialty (MOS) as an aircraft and engine mechanic would have been flown on daily missions to Vietnam to assess damaged aircrafts.

The Veteran also contends that his disabilities are due to in-service herbicide exposure while serving in Thailand.  He reported that he was stationed at Udorn Air Base in Korat, Thailand, and that his walked by the Agent Orange storage facility on the way to his duty station on the flight line.  His service personnel records confirm that he was stationed at Udorn Airfield from November 1968 to September 1969.  

With regard to the Veteran's assertions of herbicide exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged. If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible herbicide exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The Board finds that a remand is necessary in order to determine whether the Veteran was exposed to Agent Orange in Thailand and Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, to include contacting the JSRRC, to verify the Veteran's participation in flight missions to Vietnam during service.  Please obtain answers to the following question:

What is the likelihood that someone with the Veteran's military occupational specialty (MOS) of aircraft and engine mechanic would have been brought on missions to Vietnam to assess and repair damaged aircrafts? 

 All steps to answer these questions must be documented in the claims file.

2.  The RO should take all appropriate steps, to including contacting the JSRRC, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand. This request should include the information presented in the evidence submitted by the Veteran, including the Veteran's assertions that he walked by drums of Agent Orange the way to his duty station on the flight line.  See October 2015 Board Hearing Transcripts. 

3.  After the development requested above has been completed, again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


